Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 12/07/20. Claims 1-20 are pending in this application. Claims 15-20 have been withdrawn, with out traverse, from examination. 

Restriction/Election
This office action acknowledges applicant’s election of claims 1-14 for examination. Claims 15-20 have been withdrawn from examination, without traverse.

Information Disclosure Statement
The information disclosure statement filed on 10/23/19 had been received and is being considered. 
Claim Rejections under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. §102 as being unpatentable over Yoo (KR20150101411A).

Regarding claim 2, Yoo discloses the display device according to claim 1, wherein the first semiconductor layer includes a polysilicon semiconductor layer, and wherein the second semiconductor layer includes an oxide semiconductor layer(see description of T1/T2, describing a second thin film transistor which is an oxide transistor… the first thin film transistor, which is a polysilicon transistor).
Regarding claim 3, Yoo discloses the display device according to claim 1, further comprising:
a first gate insulating film disposed between the first semiconductor layer and the first gate electrode; and a second gate insulating film disposed on the second semiconductor layer (see fig 1, where there is gate dielectric formed between G1 and A1), wherein the first source electrode, the first drain electrode, the second gate electrode, the second source electrode, and the second drain electrode are disposed on the second gate insulating film (see fig 1 where all elements are formed on gate dielectric).
Regarding claim 4, Yoo discloses the display device according to claim 3, wherein a first pattern portion of the second gate insulating film disposed below the first source electrode has a pattern shape corresponding to the first source electrode (see fig 1 where SH and Layers below it are formed around SH), wherein a second pattern portion of the second gate insulating film disposed below the first drain electrode has a pattern shape corresponding to the first drain electrode(see D1 formed below DH),
wherein a third pattern portion of the second gate insulating film disposed below the second source electrode has a pattern shape corresponding to the second source electrode (see pas1 S2 and SDP), and
wherein a fourth pattern portion of the second gate insulating film disposed below the second drain electrode (See D2 ) has a pattern shape corresponding to the second drain electrode (D2 in ILD).
Regarding claim 5, Yoo discloses the display device according to claim 1, wherein any one of the first drain electrode and the first source electrode is formed as one body with the second gate electrode (see fig 4, disclosing that D2 and G1 are formed on the same body).
Regarding claim 6, Yoo discloses the display device according to claim 1, further comprising:
a first conduction plate disposed between the substrate and the first semiconductor layer; and
a second conduction plate disposed between the substrate and the second semiconductor layer (ML),
wherein the first conduction plate and the second conduction plate are spaced apart from each other (see s1100, disclosing multiple portions of ML), and wherein at least a part of the first conduction plate overlaps with at least a part of the second conduction plate (see ML an Via and anode/cathode connections, see for example , VIA overlapping with DH metal Via, fig 10).
Regarding claim 7, Yoo discloses the display device according to claim 6, wherein the first conduction plate and the second conduction plate are disposed closer to the substrate than both of the first semiconductor layer and the second semiconductor layer (see fig 5, disclosing LS1, G2 metal lines being closer to Sub than A1/A2).
Regarding claim 8, Yoo discloses the display device according to claim 6, wherein any one of the first conduction plate and the second conduction plate is connected with the first thin film transistor (see Via, DH, and LS are connected with the TFT), and the other one of the first conduction plate and the second conduction plate is connected with the second thin film transistor (see A2, G2 associated with T2).
Regarding claim 9, Yoo discloses the display device according to claim 6, wherein a portion of the first conduction plate overlapping with the first semiconductor layer is a first light shielding layer for blocking light being incident on the first semiconductor layer from outside of the display device(see Via, DH, and LS are connected with the TFT), and wherein a portion of the second conduction plate overlapping with the second semiconductor layer is a second light shielding layer for blocking light being incident on the second semiconductor layer from outside of the display device (see Via, DH, and LS are connected with the TFT).
Regarding claim 10, Yoo discloses the display device according to claim 1, further comprising: a data line (DL )configured to supply a data voltage to the pixel driver, wherein the first thin film transistor is a switching transistor configured to control the data voltage (DL, see MUX 210 ).
Regarding claim 11, Yoo discloses the display device according to claim 1, further comprising: a driving power line configured to supply a driving voltage to the display element, wherein the second thin film transistor is a driving transistor configured to control the driving voltage (DL, T1 and T2 may be incorporated in at least one of a driving circuit, see description ).

Regarding claim 12, Yoo discloses the display device according to claim 1, further comprising:
a shift register disposed on the substrate and electrically connected with the pixel driver (MUX 210), wherein the shift register includes a stage connected with a pixel through a gate line (GL), wherein the stage includes at least one stage thin film transistor, and wherein the stage thin film transistor is disposed in a same layer as the first thin film transistor (DL, GL is connected to T1/T2).
Regarding claim 13, Yoo discloses the display device according to claim 12, wherein the stage thin film transistor includes a polysilicon semiconductor layer (polysilicon material is patterned by a second mask process to form the first semiconductor layer A1. (S200)).

Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. §103 as being unpatentable over Yoo. 
Regarding claim 14, Yoo discloses the display device according to claim 12, wherein the stage includes an inverter, and wherein the inverter includes a thin film transistor having a same configuration as the first thin film transistor and another thin film transistor having a same configuration as the second thin film transistor. This office action notes that the transistors disclosed in Yoo are as described in claim 14. However, an inverter connected transistor is the fundamental building block of logic configurations. Thus, this is well within one having ordinary skill in the art. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD CHIN/Primary Examiner, Art Unit 2813